             Case 7:19-cr-00375-CS Document 274 Filed 08/03/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------x
UNITED STATES OF AMERICA

                 -v.-                                                  ORDER

ANTONIO SANTIAGO,                                                      19-CR-375 (CS)

                           Defendant.
-----------------------------------------------------x

Seibel, J.

        Before the Court is Defendant Antonio Santiago’s motion for reduction of sentence under

18 U.S.C. § 3582(c)(1)(A), known as “compassionate release,” (Doc. 269), and the

Government’s opposition thereto, (Doc. 271).1

        On January 21, 2020, Defendant was sentenced principally to 30 months’ imprisonment

on his conviction for conspiracy to sell stolen vehicles. (Doc. 203.) The sentence recommended

under the Sentencing Guidelines was 60 months. (Doc. 191 at 21.) He surrendered on March 9,

2020, (Doc. 271 at 2), and has thus served approximately 5 of those 30 months.

        Under 18 U.S.C. § 3582(c)(1)(A), I may, after considering the factors set forth in 18

U.S.C. § 3553(a), reduce a sentence if extraordinary and compelling reasons justify such action

and it is consistent with the relevant policy statements of the Sentencing Commission. Policy

Statement 1B1.13 imposes similar requirements, along with the provision that the Defendant not

be a danger to the safety of any other person or the community. Application Note 1 to Policy

Statement 1B1.13 describes four potential extraordinary and compelling reasons: 1) the

defendant has a terminal medical condition or because of serious health condition from which he

is not expected to recover is substantially diminished in his ability to provide self-care; 2) the


        1
        When able to do so, the Government is directed to send to chambers for filing under seal
hard copies of the sealed exhibits to its opposition.
          Case 7:19-cr-00375-CS Document 274 Filed 08/03/20 Page 2 of 3




defendant is at least 65 years old, has served 75% or 10 years of his sentence, and is

experiencing a serious deterioration in health because of the aging process; 3) family

circumstances; and 4) an extraordinary and compelling reason other than or in combination with

one of the above.

       Defendant argues that he suffers from health conditions – including asthma and obesity –

that put him at increased risk for severe disease should he contract COVID-19. Presumably he

means to contend that he fits the fourth category. The Government concedes that Defendant’s

obesity, combined with the COVID-19 pandemic, amounts to an extraordinary and compelling

reason. The Court agrees, particularly because FCI Miami, where Defendant is housed, has 95

positive inmates. It notes, however, that Defendant’s body mass index (“BMI”) is 34%, which is

not all that much over the 30% risk factor identified by the Centers for Disease Control, and that

according to his medical records, he has lost 9 pounds between March 26 and June 15. If he

keeps up that good trend, he may be able to significantly reduce his risk.

       I must next consider the § 3553(a) factors. Defendant’s offense was serious: he was the

source of more than half a million dollars’ worth of stolen luxury cars, and he employed

sophisticated means to avoid detection. The instant case was Defendant’s fourth criminal

conviction and second felony. A prior sentence of four years’ imprisonment, for possession of

cocaine with intent to distribute, did not deter him. Releasing defendant after he has served less

than 16% of his sentence – a sentence that already was half of what the Guidelines recommended

– would undermine several of the purposes of sentencing. It would not be just punishment and

would introduce unwarranted sentencing disparities. It would not give sufficient weight to

Defendant’s criminal history or his disrespect for the law. It would defeat the deterrent effect of

the sentence. In short, even in light of the real risks from the COVID-19 pandemic, five months

                                                 2
          Case 7:19-cr-00375-CS Document 274 Filed 08/03/20 Page 3 of 3




is simply insufficient in light of the offense, Defendant’s history and the other § 3553(a) factors.

Accordingly, the motion is denied..

Dated: August 3, 2020
       White Plains, New York


                                              ____________________________
                                              CATHY SEIBEL, U.S.D.J.




                                                  3
